DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The Examiner acknowledges the amendments to claims 2 – 3, & 43, as well as the addition of new claims 50 – 54.

Claim Objections
Claims 43 & 50 are objected to because of the following informalities:  
The phrase “a catalyst for cure” is poor grammar.  It would be better to claim “a catalyst for curing.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3 & 51 – 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2 & 51, Applicant claims “the polymer” (the thermoset polymer of claim 43) further comprises a polyurethane. A polymer is a single molecule. It is not a formulation. A formulation may contain a polymer, but a polymer cannot contain a formulation. 
Applicant should have amended claim 43 to make it clear the thermoset polymer extrudate is a formulation, and claim 2 should have been amended to claim the polymer of the formulation is a polyurethane. The specification uses the terms “polyurethane extrudate,” “thermoset extrudate,” and “polyurethane formulation” interchangeably. Support for this is in paragraphs [0011], [0039], [0062] – [0064], & [0074] of the specification.
Claim 3 is dependent on claim 2, and claims 52 – 53 are dependent on claim 51. Therefore, claims 3 & 52 – 53 are also rejected for indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50 & 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. (EP 0596677, submitted by App with IDS 7/15/2020).
With regard to claim 50, Levinson et al. teach a spacer element (Applicant’s “spacer”) for a multi-pane window (Applicant’s “insulated translucent panel assembly”) comprising flowable curable silicone rubber (“flexible thermoset”) sealant (80) (Applicant’s “two component flowable mixture” (Pg. 6, Lines 9 – 32) containing desiccant and a catalyst  (Fig. 1A & Pg. 2, Lines 40 – 53) dispensed in a spacer (70) (Applicant’s “vapor barrier web”) having a length greater than the width (Pg. 2, Lines 31 – 36).

    PNG
    media_image1.png
    152
    386
    media_image1.png
    Greyscale


With regard to claim 54, as shown in the Fig. 1A above, Levinson et al. teach a U shape (side edges extending along the length of the spacer are turned up) to form lipped edges for containing the flowable mixture to a desired thickness level (Pg. 2, Lines 23 – 27).

Claim(s) 50 – 51 & 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acevedo et al. (US 2004/0258859 A1).
With regard to claim 50, Acevedo et al. teach an insulating glass (translucent panel) assembly including a polymeric spacing structure (title).  The spacing structure comprises an extruded (paragraph [0082]) atmospheric curable, ambient applied desiccant matrix (40) (“flowable mixture”) includes silane-functional polymer, such as silane-functional polyurethane (thermoset polymer) formed from prepolymer containing silane functional groups (“first component carrying a desiccant powder”) with a catalyst (second component).  Additionally, the matrix contains plasticizer, adsorbent (desiccant), and organic-modified clay (paragraphs [0004], [0055], & [0070]).  Adsorbent (desiccant) is an inorganic particulate (powder) (P0072).  Additionally, the spacer contains a first layer, such as a vapor barrier web (38), on the cured polymer mixture (paragraphs [0061] & [0063] – [0064]). 

    PNG
    media_image2.png
    267
    352
    media_image2.png
    Greyscale

Acevedo et al. do not explicitly discuss the flexibility (bendable) of the polymer spacer (cured polymer matrix and vapor barrier) of their invention. 
However, any material is bendable when a sufficient amount of force is applied.
Additionally, Acevedo et al. teach the desiccate matrix contains 0 – 30 % by weight, and more preferably 5 – 20 % by weight of plasticizer.  Applicant’s specification teach the thermoset spacer of their invention contains 3.7% by weight of plasticizer (Table 1), which is within the range taught by Acevedo et al.  Therefore, the desiccate polymer matrix of the spacer taught by Acevedo et al. must inherently be at least as flexible as Applicant’s polymer spacer.
A vapor barrier that is sprayed onto the surface of a cured dessicate polymer matrix will take the shape of the surface on which it is sprayed.  Therefore, one of ordinary skill in the art would expect the thin vapor coating applied to the flexible cured polymer material to also be flexible/bendable.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to claim 51, as discussed for claim 43 above, the thermoset material comprises silane-functional polyurethane.
With regard to claim 54, Acevedo et al. teach the spacer of thermoset polymer is cast directly onto a  vapor barrier with side edges turned up to form lipped edges (24) for containing the mixed polymer to fill a consistent desired level of thickness before curing (paragraphs [0063] & [0137], Figs. 8 – 9).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (EP 0596677, submitted by App with IDS 7/15/2020), in view of Weinstein et al. (EP 2363565 A2).
With regard to claim 43, Levinson et al. teach a spacer element (Applicant’s “spacer”) for a multi-pane window (Applicant’s “insulated translucent panel assembly”) comprising flowable curable silicone rubber (“flexible thermoset”) sealant (80) (Applicant’s “two component flowable mixture” (Pg. 6, Lines 9 – 32) containing desiccant and a catalyst  (Fig. 1A & Pg. 2, Lines 40 – 53) dispensed in a spacer (70) (Applicant’s “vapor barrier web”) having a length greater than the width (Pg. 2, Lines 31 – 36).

    PNG
    media_image1.png
    152
    386
    media_image1.png
    Greyscale

	Levinson et al. do not teach the spacer comprises a corrugated sheet of material having a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web.
Weinstein et al. teach a spacer (10) for separating glass sheets. The spacer has a flexible, elongated base body (12) along a direction (14) and running parallel and at a distance to glass disks in a mounted condition. A plate-shaped barrier element (18) (Applicant’s “vapor barrier web” & Levinson’s “spacer”) is arranged in the lower side and formed as a steam and gas diffusion barrier, where the barrier element is made of stainless steel or plastic and has a corrugation aligned transverse to the direction, thus increasing bending elasticity of the spacer and the barrier element, and hence improving sealing of the spacer against vapor and gas diffusion while mounting the spacer and the barrier element in the insulated glass unit in an efficient manner (paragraphs [0014] – [0015] & [0019] – [0020]).

    PNG
    media_image3.png
    348
    515
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    354
    422
    media_image4.png
    Greyscale

	Therefore, based on the teachings of Weinstein et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the spacer taught by Levinson et al. with a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web for increasing the bending elasticity of the spacer.

With regard to claim 49, as shown in the Fig. 1A above, Levinson et al. teach a U shape (side edges extending along the length of the spacer are turned up) to form lipped edges for containing the flowable mixture to a desired thickness level (Pg. 2, Lines 23 – 27).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. & Weinstein et al., as applied to claim 43 above, and further in view of Paterson et al. (GB 2527731 A).
With regard to claim 46, Levinson et al. teach the spacer may be composed of metal or thermoplastic. However, Levinson et al. do not teach the spacer is multilayered.
Paterson et al. teach a double glazing unit (double pane window) comprising a spacer backed by a moisture or gas barrier formed of multilayered polyethylene (thermoplastic) tape/film (abstract & pg. 3, lines 31 – 35).
Therefore, based on the teachings of Paterson et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a multilayered polyethylene (plastic/non-metal) film/tape for backing the polymer material of a spacer between the glass panes of a window because multilayered polyethylene has been shown to be an effective barrier against gas and moisture.

Claims 2, 43 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (US 2004/0258859 A1), in view of Weinstein et al. (EP 2363565 A2).
With regard to claim 43, Acevedo et al. teach an insulating glass (translucent panel) assembly including a polymeric spacing structure (title).  The spacing structure comprises an extruded (paragraph [0082]) atmospheric curable, ambient applied desiccant matrix (40) (“flowable mixture”) includes silane-functional polymer, such as silane-functional polyurethane (thermoset polymer) formed from prepolymer containing silane functional groups (“first component carrying a desiccant powder”) with a catalyst (second component).  Additionally, the matrix contains plasticizer, adsorbent (desiccant), and organic-modified clay (paragraphs [0004], [0055], & [0070]).  Adsorbent (desiccant) is an inorganic particulate (powder) (P0072).  Additionally, the spacer contains a first layer, such as a vapor barrier web (38), on the cured polymer mixture (paragraphs [0061] & [0063] – [0064]). 

    PNG
    media_image2.png
    267
    352
    media_image2.png
    Greyscale

Acevedo et al. do not explicitly discuss the flexibility (bendable) of the polymer spacer (cured polymer matrix and vapor barrier) of their invention. 
However, any material is bendable when a sufficient amount of force is applied.
Additionally, Acevedo et al. teach the desiccate matrix contains 0 – 30 % by weight, and more preferably 5 – 20 % by weight of plasticizer.  Applicant’s specification teach the thermoset spacer of their invention contains 3.7% by weight of plasticizer (Table 1), which is within the range taught by Acevedo et al.  Therefore, the desiccate polymer matrix of the spacer taught by Acevedo et al. must inherently be at least as flexible as Applicant’s polymer spacer.
A vapor barrier that is sprayed onto the surface of a cured dessicate polymer matrix will take the shape of the surface on which it is sprayed.  Therefore, one of ordinary skill in the art would expect the thin vapor coating applied to the flexible cured polymer material to also be flexible/bendable.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
However, Acevedo et al. do not teach the spacer comprises a corrugated sheet of material having a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web.
Weinstein et al. teach a spacer (10) for separating glass sheets. The spacer has a flexible, elongated base body (12) along a direction (14) and running parallel and at a distance to glass disks in a mounted condition. A plate-shaped barrier element (18) (Applicant’s “vapor barrier web” & Levinson’s “spacer”) is arranged in the lower side and formed as a steam and gas diffusion barrier, where the barrier element is made of stainless steel or plastic and has a corrugation aligned transverse to the direction, thus increasing bending elasticity of the spacer and the barrier element, and hence improving sealing of the spacer against vapor and gas difffusion while mounting the spacer and the barrier element in the insulated glass unit in an efficient manner (paragraphs [0014] – [0015] & [0019] – [0020]).

    PNG
    media_image3.png
    348
    515
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    354
    422
    media_image4.png
    Greyscale

	Therefore, based on the teachings of Weinstein et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the spacer taught by Levinson et al. with a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web for increasing the bending elasticity of the spacer.

With regard to claim 2, as discussed for claim 43 above, the thermoset material comprises silane-functional polyurethane.
With regard to claim 49, Acevedo et al. teach the spacer of thermoset polymer is cast directly onto a  vapor barrier with side edges turned up to form lipped edges (24) for containing the mixed polymer to fill a consistent desired level of thickness before curing (paragraphs [0063] & [0137], Figs. 8 – 9).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859) & Weinstein et al., as applied to claim 2 above, and further in view of Acevedo et al. (US 2004/0181007 A1).
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859), as applied to claim 51 above, and further in view of Acevedo et al. (US 2004/0181007 A1).
With regard to claims 3 & 52, Acevedo et al. (‘859) teach the polyurethane spacer composition is formed by a reactant, a plasticizer, and an adsorbent (desiccant) (paragraph [0070]). However, Acevedo et al. (‘859) do not teach the isocyanate and polyol reactants, and the ratio of isocyanates to polyols.
Acevedo et al. (‘007) teach a glass assembly comprising a silane functional polyurethane sealant for use with spacers, wherein the silane functional polyurethane is formed by the reaction of polyol and isocyanate, wherein the ratio of hydroxy groups (polyol) to isocyanate groups is 1:1 to about 4:1, more preferably 1.2:1 to about 2.5:1, which achieves a hydroxyl-functional polyurethane, which reacts with isocyanated silanes (paragraphs [0043] & [0065] – [0066]).
Like Acevedo et al. (‘859), the sealant taught by Acevedo et al. (‘007) contains a silane functional polyurethane with moisture barrier properties.  Therefore, based on the teachings of Acevedo et al. (‘007), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the silane functional polyurethane in the desiccant of the spacer taught by Acevedo et al (‘859) by reacting isocyanate with polyol (hydroxyl groups) having a ratio of 1:4 to 1:1, which includes Applicant’s range of 1:3 to 1:4, in order to achieve a hydroxyl functional polyurethane for a reaction with a silane compound to form the silane functional polyurethane with moisture barrier properties.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859) & Weinstein et al., as applied to claim 43 above, and further in view of Paterson et al. (GB 2527731 A).
With regard to claim 46, Acevedo et al. teach the thermoset polymer is cast directly onto a first layer (38), such as a vapor barrier (Fig. 8 & paragraph [0063]). The vapor barrier can be in the form of a foil, thin coating, and/or strip and may include metal or non-metal, such as polymer or ceramic, or combinations thereof (paragraph [0104]). However, Acevedo et al. fail to teach the vapor barrier is a non-metal multi-layer vapor barrier web.
Paterson et al. teach a double glazing unit (double pane window) comprising a spacer backed by a moisture or gas barrier formed of multilayered polyethylene tape/film (abstract & pg. 3, lines 31 – 35).
Therefore, based on the teachings of Paterson et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a multilayered polyethylene (non-metal) film/tape for backing the polymer material of a spacer between the glass panes of a window because multilayered polyethylene has been shown to be an effective barrier against gas and moisture.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859) & Acevedo et al. (US 2004/0181007 A1), as applied to claim 52 above, and further in view of Paterson et al. (GB 2527731 A).
With regard to claims 53, Acevedo et al. teach the spacer may be composed of metal or thermoplastic. However, Acevedo et al. do not teach the spacer is multilayered.
Paterson et al. teach a double glazing unit (double pane window) comprising a spacer backed by a moisture or gas barrier formed of multilayered polyethylene (thermoplastic) tape/film (abstract & pg. 3, lines 31 – 35).
Therefore, based on the teachings of Paterson et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a multilayered polyethylene (plastic/non-metal) film/tape for backing the polymer material of a spacer between the glass panes of a window because multilayered polyethylene has been shown to be an effective barrier against gas and moisture.

Response to Arguments
Applicant argues, “Claims 2, 3, and 43 have been amended in formal respects to address the Examiner’s comments. Therefore, withdrawal of the rejection is requested at this time” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s amendments of claims 3 & 43 overcome the previous rejection for these issues. Applicant’s amendment of claim 2 does not overcome the indefiniteness issue, and is therefore maintained. Claim 3 is dependent on claim 2 and therefore the rejection is maintained.

Applicant argues, “Levinson, EP 0596677 is directed to a flowable silicone desiccant matrix material contained in a non-flexible final sized spacer of ‘U’ or ‘V’ cross-sectional shape…Contrary to Levinson (EP 0596677), Weinstein (EP 2363565) attaches a flat corrugated stainless-steel vapor barrier to the back of a previously extruded, final seized flexible spacer…Levinson specifically teaches a spacer that must be rigid to function as intended in that disclosure document. Therefore, an argument that it would have been ‘obvious’ to completely change the teachings of Levinson such that the Levinson spacer becomes ‘flexible’ as taught by Weinstein fails to the requirement of presenting a prima facie case, or even a rational case of obviousness” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Levinson et al. does not limit the spacers to only rigid spacers. Levinson et al. explicitly teach “The present invention is directed to a method which employs infrared radiation to effect the cure of a desiccant filled silicone composition in a rigid or semi-rigid spacer for a multi-pane sealed window” (Pg. 2, Lines 7 – 8) (emphasis added). One of ordinary skill in the art would reasonably interpret the term “semi-rigid” to meet the definition of “flexible.” Levinson et al. also teach “semi-rigid” (i.e. “flexible”) spacers on pg. 2, Line 41.
Second, as discussed above, Levinson et al. teach flexible spacers, but rigid spacers are preferable (Pg. 2, Lines 9 – 22). MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 
	
	Third, Applicant’s claims do not require any particular degree of flexibility in the form of a quantitative value, such as a specific elastic modulus value. Therefore, a “semi-rigid” spacer would meet the broadest reasonable interpretation of the term “flexible.”

Applicant argues, “…at the very least Paterson fails to cure the deficiencies of the Levinson/Weinstein combination discussed above” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “Acevedo ‘859 does not disclose ‘a two component polymer, one component carrying a desiccant powder, and the other component being a catalyst for cure’ as recited in claim 1. Instead, Acevedo ‘859 describes atmospheric (e.g., oxygen and/or water) curable desiccant matrix compositions and hot melt desiccant matrix compositions. The ‘desiccant matrix composition 30’ clearly is not a desiccant powder in a polymeric component, which itself is one component in a two component curable material also including the catalyst for cure” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  First, the current claims do not include a claim 1.
Second, the independent claims of the current application do not recite “a two component polymer, one component carrying a desiccant powder, and the other component being a catalyst for cure.” Instead, the independent claims recite “a flexible thermoset polymer extrudate formed from a two component flowable mixture, one component carrying a desiccant powder, and the other component being a catalyst for cure.”  The independent claims do not limit the composition of the extrudate formulation to only the two component mixture. This is demonstrated by claims 2 – 3 & 51 – 52, the mixture also contains a third component (the polyurethane polymer) and optionally fourth component (UV absorbers, plasticizers, etc.).
Third, polymers do not contain powders or catalysts. An extrudate formulation may contain desiccate powders and catalysts.
Fourth, as discussed above, Acevedo ‘859 teaches the atmospheric curable, ambient applied desiccant matrix composition comprises a catalyst and an adsorbent (paragraph [0070]). Acevedo further teaches the adsorbent (desiccant), which is an inorganic particulate (powder) (paragraph [0072]). Therefore, Acevedo et al. teach the extrudate is formed from the two components claimed by Applicant.

Applicant argues, “Additionally, Acevedo ‘859 fails to teach a ‘flexible thermoset polymer spacer, as recited in claim 1. In contrast, Acevedo ‘859 explicitly teaches a rigid spacer with a desiccant composition disposed thereon…While the Examiner further casually asserts, ‘[however], any material is bendable when a sufficient amount of support is applied,’ this does not amount to prima facie evidence. Moreover, this state by the Examiner clearly dismisses the requirement to assess the claim and the prior art from the perspective of one having ordinary skill in the art and not from the standpoint of interpreting the claim requirements in any way convenient to support a proposed rejection” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as shown inf Fig. 6 of Acevedo et al., the desiccant composition is a component of the spacer. Applicant’s claims are drawn to a flexible spacer comprising a flexible thermoset polymer extrudate, which allows for the presence of other components. Applicant claims do not preclude the structure of “the flexible spacer” from comprising more than one composition or layer. 
Second, asserts Acevedo et al. explicitly teaches a rigid spacer, but does not cite any particular text within the disclosure. At no point does Acevedo et al. use the word “rigid” anywhere in their disclosure. One of ordinary skill in the art would also recognize the degree of flexibility is dependent on the degree of curing, the amount of plasticizer (which make a material more flexible), and the amount of crosslinking (which makes a polymer material more rigid). Acevedo et al. teach the presence of plasticizer (paragraph [0071]), but do not teach the presence of crosslinkers or any strict limitations on the curing process. Therefore, when considering the reference Acevedo et al. in its entirety, there is no reason for one of ordinary skill in the art to believe the desiccant composition for forming the spacer taught by Acevedo et al. would be rigid.
Third, Applicant’s claims were given the broadest reasonable interpretation. One of ordinary skill in the art would easily recognize the term “flexible” is a broad term with little meaning without any quantitative measurements, such as elastic modulus values, to specify the degree of flexibility. 
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). See MPEP 2111.

Applicant argues, “It is generally known in the industry and Acevedo ‘859 does not contradict – that PVC window frames, such as Acevedo ‘859’s ‘spacing structure 12,’ are generally rigid. Thus, Acevedo ‘859’s spacer, which includes at least the ‘spacing structure 12,’ is generally rigid” (Remarks, Pgs. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claims are drawn to “a flexible spacer for an insulated translucent panel assembly.” The claims do not preclude the presence of a second rigid spacer for the translucent panel assembly.
Second, Acevedo ‘859 teaches PVC for the spacer structure material in the working embodiments, but not anywhere else within the disclosure. In other words, Acevedo ‘859 does not limit the material of the spacer structure, and the teachings of a prior art reference are not limited to preferred embodiments.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781